Title: To Thomas Jefferson from Alexander Anderson, 28 October 1808
From: Anderson, Alexander
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Neabsco Mills Octobr 28th 1808
                  
                  I Beg leave to hand you this [ap] at Mrs Vickers Request. She tels me that you Said that you would see into it and git it if If thare was any thing in [Arages?] from her son George Purcill who inlisted under Capt Richard Blackburn November 4th 1800 in the Town of Dumfries and Died at St Pllips In the fall 1804 the Old lady is in great need of it if thair is Any thing Coming to her She Begs that you will Be So Kind as to See into the Merrits of it and inform her of the nature of this Business As Quick as you posably Can with Convenience and She will Come or Send when Ever you Say She got Mayor Charles Ewell to make the Statement as you Requested her to Do
                  If you will pleas to Right when you See how things Stande you will pleas Derect your letter to Dumfries post office To Care of Mr Thomas Taylor Page @ Neabsco Furnace 
                  you will pleas Excuse me for doing this so independntly as I am not A Customed to the publicke Business. 
                  I am your Humble Servant
                  
                     Alexander Anderson 
                     
                  
                  
                  
                  
                  
                     PNB you may not Know me by name you Breakfasted at my House as you went to and from your County Court at the Cross Roads Near Major Ewills Mill
                  
                Enclosure
                                                
                            United Stats to Anne Vicies in Ac To Wages in Arreers for the Service of Her Son George Purcil who Dyed at Forte St Philips in the Fall of 1804—as a Soldeer under Capt. Nicolais the Surveving Offes of Cpt. Richd. Blackburn who He Inlisted under—November 4th. 1800 in the Town of Dumfries Virg.
                        
                        
                    